                                                                             JS-6
1

2
                                                                            9/18/2019
3
                                                                              CW
4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   CHARLES BUTLER, et al.                    )   Case No. CV 19-6536 FMO (JCx)
                                               )
12                      Plaintiffs,            )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   UNITED STATES OF AMERICA, et al.,         )
                                               )
15                      Defendants.            )
                                               )
16                                             )

17         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18   Dated this 18th day of September, 2019.

19                                                                    /s/
                                                             Fernando M. Olguin
20                                                        United States District Judge

21

22

23

24

25

26

27

28
